ORDER
PER CURIAM.
Daniel April (“Movant”) appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Mov-ant claims his plea and sentencing counsel *472provided ineffective assistance of counsel. We find that Movant’s claims are refuted by the record. Furthermore, we find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).